Moore, Associate Justice.
The court did not err in overruling appellants’ motion in the court below to enter, nunc pro tunc, the judgment, which seems to be clearly and satisfactorily shown to have been rendered by the Probate Court, confirming the sale of the land in controversy, which had been made by the administrator, in obedience to the order of said court. And, although it is also beyond dispute that, the deed of the administrator to the purchaser cannot be regarded as a complete and perfect legal title unless it was made by the administrator in obedience to an order of court, properly entered upon its records, confirming the sale, and ordering its execution, yet, we think it quite obvious that the facts alleged in the appellants’ answer, and upon which we cannot say the jury would not, but for the charge given by the court, have found for the defendants, were not fully sufficient to establish an equitable title, upon which they would be justly entitled to a judgment against the plaintiff, though he may have the legal title.
The land was duly and regularly sold by the guardian, in obedience to an order of the Probate Court. The report of *331sale was duly returned, examined, and confirmed by the court, and the guardian was ordered to make a deed to the purchaser, as clearly appears by the entry upon the judge’s docket, and by positive and uncontradicted parol testimony to the same effect. It also appears that the land was sold for its fair value, and that the entire purchase-money had been paid to the guardian.
The court, in effect, charged the jury that they should find for the plaintiffs, irrespective of all other considerations, unless it was shown by the record that the sale by the guardian had been confirmed by the court, thus holding, as it appears, that nothing less than a strictly legal title would be of any avail as a defense against the plaintiffs. In this, we think, there was manifest error, for which the judgment must be reversed. It is true, a guardian sells Ms ward’s property by virtue of a mere statutory power; and unless he acts in obedience to and in conformity with the power thus conferred, Ms ward will not be bound by his action. But, in this case, the answer alleges, and there was evidence tending to prove, a strict compliance with all the reqmrements of the statute regulating such sales, in so far, at least, as concerns the point upon which the case was made to turn by the charge. The authority of the guardian to make the deed, and the validity of the purchaser’s title, depends upon the action of the court upon the report of the sale, and not upon the evidence by which its action is to be shown.. Evidently, if the destruction of the record evidence, or the omissions and misprision of the clerk, is fatal to titles from an administrator or a guardian, no one would feel safe in purchasing property sold by them. The effect of such a rule as that laid down by the court in its charge, would be most deleterious to the interest of estates, and would very greatly diminish the price such property would bring when offered for sale under an order of court. For the error in the charge of the court, the judgment is reversed.
Keveksed and demanded.